Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 1 of 8




                 EXHIBIT A
                 Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 2 of 8


UNITED STAIES_DlSIRICLCOURT
DISTRICT OF ARIZONA
. Wells Fargo Bank, N.A.                                                                        CIVIL ACTION NO.: 2:17-CV
                                                                                                -04140-PHX-DWL

                                         vs                                      Plaintiff
Wyo Tech Investment Group, LLC, et al.


                                                                               Defendant



                                              AFFIDAVIT OF SERVICE

State of Delaware }
County of New Castle} ss.:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Delaware,

That on 06/28/2019 at 2:10 PM at 8 the Green, Suite R, Dover, DE 19901

deponent served Order

on Danzik Applied Sciences, LLC, a domestic limited liability company, c/o Resident Agents Inc., Registered Agent,

by delivering thereat a true copy of each to Debbie Woods (authorized to accept service) personally.


Oescffptkm of Person Served:
Gender : Female
Skin: White
Hair: Brown
Age : 36 - 50 Yrs.
Height: 5' 4" - 5' 8"
Weight :131-160 Lbs.
Other:




                                                                                                      Granville Morris
                       Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 3 of 8


   UNITED STATES DISTRICT COURT
   DISTRICT OF ARIZONA
   Wells Fargo Bank, N.A.                                                                                              CIVIL ACTION NO.: 2:17-CV
                                                                                                                       -04140-PHX-DWL


                                                  VS                                                      Plaintiff
   Wyo Tech Investment Group, LLC, et al.


                                                                                                      Defendant



                                                         AFFIDAVIT OF SERVICE

   State of Arizona }
   County of Maricopa } ss.:

   The undersigned, being duly sworn, deposes and says;

   Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,

   That on 06/28/2019 at 8:30 AM at Mosharrafa Plastic Surgery, 4611 East Shea Boulevard, Suite 230, Phoenix, AZ 85028

   deponent served a(n) Order

   on All M. Mosharrafa, nonparty therein named,

   by delivering a true copy of each to said nonparty personally;

   deponent knew the person so served to be the person described as said nonparty therein.

  :bescriotion of Person Served:
   Gender: Male
   Skin: Middle Eastern
   Hair: Black
   Age: 51 - 65 Yrs.
   Height: Over 6'
   Weight: Over 200 Lbs.
   Other:




                                                                                                                       --· ~ =
    Sworn to before me this


.q~Jz
   ----'"'"-'~
~....        ----· -~~      ·-·
                                                                        GAIL R. DAMMAN!'J
                                                                    Notary Public, State of Anzona
                                                                            Maricopa County
                                                                        commission# 5493~3
                                                                                                                                   -     ~

                                                                                                                               Efrain Sotelo
                 NOTARY PUBLIC                                                                                             License No.MC-2045
                                                                       My Commission Expires
                                                     •                       A.l;!gust 24, 2022



                                            Serving By Irving, Inc. j 233 Broadway, 9i,;1te2201 I New York, NY 10279
                                                 New York City Dept. of ConsumerAff!l!rs License No. 0761160
                    Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 4 of 8


UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
Wells Fargo Bank, N.A.                                                                                                CIVIL ACTION NO.: 2:17-CV
                                                                                                                      -04140-PHX-DWL


                                                             VS                                          Plaintiff
Wyo Tech Investment Group, LLC, et al.


                                                                                                      Defendant
                                       ··············   -,   ·- - -

                                                                      AFFIDAVIT OF SERVICE

State of Arizona }
County of Maricopa } ss;:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,

That on 06/28/2019 at 7:37 AM at 5115 N. 34th Way, Phoenix, AZ 85018

deponent served a(n} Order

on Kristin Joiner Mosharrafa, nonparty therein named,

by delivering a true copy of each to said nonparty personally;

deponent knew the person so served to be the person described as said nonparty therein.

Desciiotiorr of Person SQJ'Ved:
Gender: Female
Skin: White
Hair: Blonde
Age: 36 - 50 Yrs .
Height: 5' 4" - 5' 8"
Welght:131-160 Lbs.
Other:




                                                                              GAIL R. DAMMANN
                                                                           Notary Public, State of Arizona
                                                                                 Maricopa County
                            · :.:.-~                                          Commiss i on# 549353                           Efrain Sotelo
                                                                             My Commission EKpires
             NOTARY PUBLIC                                                                                               License No. MC-2045
                                                                  •               Au gust24,2022




                                              Serving BylM11g, Inc. 1233 Broadway, $ ul!~ 2201 I New York, NY 10279
                                                   New Yolk City Dept. of Consumer AffafrS' License No. 0761160
                 Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 5 of 8

 ..    .
UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA
 Wells Fargo Bank, N.A.                                                                                            CIVIL ACTION NO.: 2:17-CV
                                                                                                                   -04140-PHX-DWL


                                                vs                                                     Plaintiff
 Wyo Tech Investment Group, LLC, et al.



                                                                                                   Defendant


                                                      AFFIDAVIT OF SERVICE

State of Arizona }
County of Maricopa} ss.:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,

That on 06/29/2019 at 10:03 AM at 2552 East Los Alamos Street, Gilbert, AZ 85295

deponent served a(n) Order

on Charles J. Davis, nonparty therein named,

by delivering a true copy of each to said nonparty personally;

deponent knew the person so served to be the person described as said nonparty therein.

Description of Person Served:
Gender: Male
Skin: White
Hair: Gray/Brown
Age: 51 - 65 Yrs.
Height: 5' 9" - 6 1 O"
Weight:161-200 Lbs.
Other:




 Sworn to before me this

l~=roltrL-                                                          GAIL R. DAM MANN
                                                                Noiery Public, St-ete or Arlzon"
                                                                      Maricop a Countv
                                                                    Commiss io n Ii 549363
             NOTARY PUBLIC                                         My Commi ssion Expires
                                                 •                    August 2~, 2022




                                         Serving By Irving, Inc. I 233 Broadway, suite 2201 I New York, NY 10279
                                              New York City Dept of Consumer Affairs License No. 0761160
                 Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 6 of 8

. UNITED STATES DISTRICT COURT
  DISTRICT OF ARIZONA
  Wells Fargo Bank, N.A.                                                                                           CIVIL ACTION NO.: 2:17-CV
                                                                                                                   -04140-PHX-DWL


                                                vs                                                     Plaintiff
 Wyo Tech Investment Group, LLC, et al.


                                                                                                   Defendant


                                                      AFFIDAVIT OF SERVICE

State of Arizona }
County of Maricopa} ss.:

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,

That on 06/29/2019 at 10:03 AM at 2552 East Los Alamos Street, Gilbert, AZ 85295

deponent served a(n) Order

on Richard W. Davis,

by delivering thereat a true copy of each to Charles J. Davis (Brother) a person of suitable age and discretion. Said premises is nonparty's
dwelling place/usual place of abode within the state.



Description of Person Served:
Gender: Male
Skin: White
Hair: Gray/Brown
Age: 51 - 65 Yrs.
Height: 5' 9" - 6' 0"
Weight: 161-200 Lbs.
Other:




 Sworn to before me this
                                                                     GAIL R. DAMMANN
                                                                 Not ary Pub li e, State of Arizona
~ ~ - u l r n:::2£0
              l::  ~b::::::::=::----
                    y                                                   M11rlcop1.1 County
                                                                     Comm iss ion 11648353
                                                                   My Comm i ssion Exp i res
            NOTARY PUBLIC                         •                      August 24, 2022




                                        Servi ng By lrvlng, Inc. I 233 Broadway, Suite 2201 I New York, NY 10279
                                              ~ew YorK City Dept of Consumer Affalrs License No. 0761160
                  Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 7 of 8


     UNITED STATES DISTRICT
     COURT DISTRICT OF ARIZONA
     Wells Fargo Bank, N.A.                                                                                             CIVIL ACTION NO.: 2:17-CV
                                                                                                                        -04140-PHX-DWL


                                                     vs                                                     Plaintiff
    Wyo Tech Investment Group, LLC, et al.


                                                                                                        Defendant


                                                           AFFIDAVIT OF SERVICE

    State of Arizona }
    County of Maricopa} ss. :

    The undersigned, being duly sworn, deposes and says;

    Deponent is not a party herein, is over 18 years of age and res ides in the state of Arizona,

    That on 07/02/2019 at 8:15 AM at Mosharrafa Plastic Surgery, 4611 East Shea Boulevard, Suite 230, Phoenix, AZ 85028

    deponent served a(n) Order

    on Tamir Mosharrafa, nonparty therein named ,

    by delivering a true copy of each to said nonparty personally;

    deponent knew the person so served to be the person described as said non party therein.

    Description of Person S.erved:
    Gender: Male
    Skin : Middle Eastern
    Hair: Black
    Age: 36 - 50 Yrs.
    Height: 5' 9" - 6' O"
    Weight:161-200 Lbs .
    Other:




     Sworn to before me this                                                    GAIL R. DAMMANN


                                                            8
                                                                            Not ary Publ ic , State of Arizona
                                                                                   Ma ric opa County
                                                                                Co mmission# 549353
~                              - - -                       J,.                My Comm i ssion Expires
                                                                                   August 24, 2022
                                                                                                                               Efrain Sotelo
                  NOTARY PUBLIC                                                                                            License No.MC-2045



                                              Serving By Irving, Inc . I 233 Broadway, S~Uo 2201 I New York, NY 10279
                                                   New York City Dept. of Consumer Affairs License No. 07611 60
                 Case 2:17-cv-04140-DWL Document 182-1 Filed 07/26/19 Page 8 of 8


UNITED ST ATES DISTRICT COURT
DISTRICT OF ARIZONA
We II s Fargo Bank, N.A.
                           ------- ----~--------'--------- -                                                              CIVIL ACTION NO. : 2:17-CV
                                                                                                                          -04140-PHX-DWL


                                                  vs                                                          Plaintiff
Wyo Tech Investment Group, LLC, et al.



                                                                                                            Defendant



                                                       AFFIDAVIT OF SERVICE

State of Arizona }
County of Maricopa} ss. :

The undersigned, being duly sworn, deposes and says;

Deponent is not a party herein, is over 18 years of age and resides in the state of Arizona,

That on 07/08/2019 at 7:37 PM at 6211 E. Huntress Drive, Paradise Valley, AZ 85253

deponent served a(n) Order

on Ashley Mosharrafa, nonparty therein named,

by delivering a true copy of each to said nonparty personally;

deponent knew the person so served to be the person described as said nonparty therein.

Descriotlon of Person Served:
Gender: Female
Skin: White
Hair: Blonde
Age: 45 - 55 Yrs.
Height: 5' 9" - 6' O"
Weight:131-160 Lbs.
Other:




 Sworn to before me this


'11;,W-=                                                         GAIL R. DAM MANN
                                                                                                                            -2   ?~
                                                             No tary Pu b li c , State of Arizon a                                Efrain Sotelo
                                                                    Ma ricop a Co unt y
             NOTARY PUBLIC
                                                                 Co mm ission# 54935 3                                        License No. MC-2045
                                                               My Co m m issi on Expire s
                                              •                      Augu..
                                                                             st 24,      202 2 4-cs,;;caa
                                                                                  -.. , . ii.




                                         Serving By Irving, Inc. I 233 Broadway, Sufte 2201 I New York, NY 10279
                                              New York City Dept. of Consumer Affairs License No. 0761160
